Citation Nr: 0508041	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-19 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether an earlier effective date is warranted for service 
connection for bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  In that decision, the Board 
granted service connection for the veteran's bilateral 
hearing loss and tinnitus claims.  The RO originally denied 
service connection for these claims in January 1955.  An 
assertion that the RO erred in its 1955 decision by clear and 
unmistakable error (CUE) is not before the Board.    



FINDINGS OF FACT

1.	The RO denied the veteran's original service connection 
claim for an ear disorder on January 3, 1955.  The veteran 
did not appeal this decision, which therefore became final.  

2.	The RO received the veteran's claim to reopen his service 
connection claim for an ear disorder on July 24, 2001.  

3.	The RO granted service connection for bilateral hearing 
loss and tinnitus effective July 24, 2001 in a June 2002 
rating decision. 



CONCLUSION OF LAW

The criteria for an effective date earlier than July 24, 
2001 for grants of service connection for bilateral hearing 
loss and tinnitus have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's claim to reopen the 
RO's final adjudication of January 1955, the RO advised the 
veteran by letters dated in August and September 2001 of the 
evidence that would substantiate the veteran's claim, and the 
responsibility for obtaining the evidence.  The veteran was 
later provided with a copy of the original rating decision 
dated in June 2002 setting forth the general requirements of 
then-applicable law pertaining to a claim for service 
connection.  In June 2003 the veteran was provided with the 
Statement of the Case which reiterated the general 
notification found in the rating decision.  

Because the veteran had been continually apprised for 
approximately 20 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO retrieved from the veteran's former 
spouse a lay statement which addressed the veteran's hearing 
difficulties.  The record indicates that the RO reviewed all 
relevant records prior to its rating decision.  Moreover, VA 
afforded the veteran a physical examination, which he 
accepted, and the opportunity to appear before a hearing, 
which he declined.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

Entitlement to an Effective Date Prior to July 24, 2001 

Following separation from service, the veteran filed a 
service connection claim for an "ear condition" in April 
1954.  He claimed that he developed an ear disorder as a 
result of a plane crash he experienced toward the end of his 
active service.  In January 1955, the RO denied this claim.  
The RO based its decision on an October 1954 VA examination, 
which found no evidence of a chronic ear disorder.  The 
veteran did not appeal this decision.  

On July 24, 2001, the veteran filed a claim to reopen his 
service connection claim for an ear disorder.  In June 2002, 
the RO granted service connection for bilateral hearing loss 
and tinnitus with an effective date of July 24, 2001.  The 
veteran now claims that the effective date should instead be 
the date of his original April 1954 claim.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.    

The veteran's claim is a "claim reopened after final 
disallowance" because the RO's January 1955 decision became 
final.  That decision became final because the veteran did 
not appeal the decision.  As the veteran's claim is a "claim 
reopened," the earliest available effective date is the date 
on which the RO received the claim - July 24, 2001.     


ORDER

Entitlement to an effective date earlier than July 24, 2001 
for service connection for bilateral hearing loss and 
tinnitus is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


